Citation Nr: 9916354	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-21 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral foot disorders.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel 







INTRODUCTION

The veteran's DD Form 214 MC indicates that he served on 
active duty with the U.S. Marine Corps from September 1973 to 
May 1975.  In addition to that active service, the file 
contains verification of active duty for training with the 
Marine Corps Reserve from August 1972 to February 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1996 RO rating decision which denied the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
bilateral foot disorders.

In a March 1998 informal hearing presentation, the veteran's 
service representative raised the issues of entitlement to 
service connection for the following disorders: a cervical 
spine disorder; headaches as secondary to a cervical spine 
disorder or as secondary to head trauma during service; 
chronic sinusitis; pseudofolliculitis; and tinea cura.  In 
addition to these claims, the service representative also 
asserted that it was clear and unmistakable error for the RO, 
in November 1976, to have denied the veteran's claim for 
entitlement to service connection for a chronic foot 
disorder.  Furthermore, he claimed that this chronic foot 
disorder had led to disorders of the feet, toes, ankles, and 
knees.  While the Board is aware that some of these issues 
have been addressed by the RO in the past, it is clear that 
none of them has been developed for the current appeal.  
Accordingly, they are referred to the RO for further 
appropriate action.


REMAND

In September 1995, the veteran filed a claim for compensation 
under 38 U.S.C.A. § 1151, asserting that he suffered from 
disabilities, necessitating corrective surgery, as a result 
of surgery performed on his feet and toes at the VA Medical 
Center (VAMC) in Hampton, Virginia, on July 28, 1976.

While records do not show that an operation was performed on 
that particular date, they do indicate that the veteran was 
admitted to the VAMC on that date.  He was noted to have 
calluses on both feet, and he complained of pain at the 
bottom of both feet.  Physical examination noted bilateral 
hammer toes and hallux valgus.  X-rays revealed bilateral 
hallux valgus and flexion deformities of the third, fourth, 
and fifth toes bilaterally.  An operation report indicates 
that the veteran underwent "resection arthroplasty, toes, 
bilateral" and "bilateral osteotomy proximal phalanx, first 
toes" in August 1976.  The hospital summary notes that, at 
discharge in September 1976, he was ambulating with no aids 
and was pain-free.

At this juncture, a brief discussion of the law and 
regulations regarding entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151, might be useful.  Under the 
provisions of 38 U.S.C.A. § 1151, when a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§§ 3.358(a), 3.800(a) (1998).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  
38 C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) in the case of Gardner v. Derwinski, 1 Vet.App. 584 
(1991).  That decision was affirmed by both the United States 
Court of Appeals for the Federal Circuit, in Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the initial Gardner decision was issued by the 
Court of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 
1995).  The interim rule was later adopted as a final rule, 
61 Fed. Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1998).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the claim herein was filed before October 1997, it must 
be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.  However, as clearly provided by law, there must be 
competent evidence of additional disability which resulted 
from VA hospitalization or medical or surgical treatment.

Submitted in support of the current claim were copies of 
records of the 1976 VA hospitalization, as well as records 
documenting surgical procedures on the veteran by a private 
physician, Debra J. Aleck, DPM, FACFAS.  The latter records 
disclose that Dr. Aleck performed surgery on the veteran's 
left foot in June 1993, with the indications being described 
as foot pain over 15 years' duration.  It was noted that he 
had undergone prior foot surgery, bilaterally, in 1976, and, 
"[s]ince then, has been unresponsive to surgical and 
conservative treatment over the past 15 years."  The records 
further showed that Dr. Aleck performed surgery on the 
veteran's right foot in March 1994, with the indications 
described being the same as those above.  Later that month, 
gangrene was noted in the third toe of the right foot, with 
cellulitis on the dorsal aspect of the foot.  It was noted 
that the veteran is a brittle diabetic.  Surgery was then 
performed to amputate the third digit of the right foot.

In his Statement in Support of Claim transmitting the above 
medical records, the veteran asserted that, "due to the 
problems caused as a result of that [1976] surgery, I have 
since had to undergo corrective surgery with my civilian 
doctor to correct the VA's mistake."  He did not explain the 
nature of the mistake to which he referred.

In August 1996, the RO denied the veteran's claim for 
compensation, finding, in essence, that there was no showing 
that the surgery performed in August 1976 had resulted in any 
additional disability.

In his Notice of Disagreement with the RO's decision, filed 
in May 1997, the veteran stated that he had experienced long-
term foot trouble:  "The surgery performed on my feet in 
July [actually, it was August] 1976 has caused me problems 
for all these years since."  As in his previous statement, 
he did not elaborate as to the nature of those problems.

The RO issued a Statement of the Case (SOC) later that month, 
in which it concluded that the surgery on the veteran in 
August 1976 had not caused any additional disability, and had 
in no way caused the need for the recent surgery in 
the 1990's.

In support of his July 1997 VA Form 9, Appeal to Board of 
Veterans' Appeals, the veteran submitted a statement, in the 
form of a letter, from Dr. Aleck.  That statement indicated 
that it was written on the veteran's behalf  "concerning the 
standard of care that was performed by the VA Hospital in 
Hampton, Virginia to correct his bilateral bunion and 
hammertoe deformities."  The statement discussed the 1976 
foot surgery in detail, and indicated that Dr. Aleck had 
subsequently performed surgery on the veteran's left foot, in 
June 1993, and on his right foot, in March 1994.  The 
statement did not aver that the veteran had incurred 
additional disability as a result of the 1976 surgery.

The RO then issued a July 1997 Supplemental Statement of the 
Case (SSOC), which showed that the private physician's 
statement had been considered.  The RO pointed out that Dr. 
Aleck had never stated that the condition of the veteran's 
feet had been made worse by the VA treatment provided in 
1976.  The RO concluded that the evidence of record fails to 
show that, as a result of the August 1976 surgery, the 
veteran sustained a level of disability greater than his 
preoperative state. 

Subsequently, in August 1997, a second letter from the 
veteran's private physician was added to the claims file.  In 
her letter, the veteran's physician referred to the July 1997 
SSOC and stated that it was her opinion that the veteran's 
disability "was greater in his post operative state 
secondary to surgery performed by the Veteran's Hospital on 
August 19, 1976."

While the Board finds that Dr. Aleck's brief 1997 statement 
is merely conclusory, in that it lacks the clinical support 
necessary to show a basis for her conclusion regarding the 
veteran's condition two decades earlier, it does, 
nonetheless, constitute a professional opinion by a 
physician.  As such, it constitutes new pertinent evidence 
that must be considered at the RO prior to appellate review 
by the Board.  

The governing regulation, 38 C.F.R. § 19.31 (1998), provides 
that an SSOC will be furnished to the appellant and the 
representative, if any, when additional pertinent evidence is 
received after a SOC has been issued or the most recent SSOC 
has been issued. A review of the file does not show that the 
RO has considered the veteran's claim for compensation under 
38 U.S.C.A. § 1151 in light of this newly submitted evidence.  
Unless the appellant waives this procedural right, any 
additional evidence must be referred to the RO for review and 
preparation of an SSOC.  38 C.F.R. §§ 19.37, 20.1304(c) 
(1998).  In the present case, there is no indication that the 
veteran wished to waive such consideration regarding his 
private physician's statement.  As Dr. Aleck's letter was not 
considered by the RO and an SSOC was not issued by the RO, a 
remand is required in order to ensure due process to the 
veteran.  See also 38 C.F.R. § 19.37(a) (1998); Thurber v. 
Brown, 5 Vet.App. 119, 126 (1993).

Prior to consideration by the RO, an attempt should be made 
to obtain additional information from Dr. Aleck regarding the 
clinical basis for her opinion that the veteran's disability 
became worse following the surgery in August 1976.  
Specifically, she should be asked to submit any medical 
evidence showing that the veteran's condition subsequent to 
the 1976 surgery was worse than it was prior to that 
operation.  She should also be asked to submit any medical 
evidence showing that any documented increase in disability 
was the result the August 1976 operation, as opposed to the 
natural progression of the veteran's pre-surgery disorder.

We also note that, although he has contended in a general way 
that he had problems with his feet ever since the 1976 VA 
surgery, the veteran has not submitted evidence of any 
medical treatment for his feet between 1976 and 1993.  He 
should be given the opportunity to fill in this large gap in 
the record, if he can.

After the veteran and his physician have been given the 
opportunity to respond with supporting information, the RO 
should take whatever action is deemed necessary, including, 
if warranted, obtaining an independent medical opinion 
regarding the nature, extent, and genesis of any foot 
disability existing before and after the veteran's August 
1976 surgery. 

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, the issues noted above are 
REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request the names, addresses, and approximate 
dates of treatment of all health care 
providers (VA and non-VA) who have treated 
him for disorders of the feet since 1976.  
When the veteran responds and provides any 
necessary authorizations, the named health 
care providers should be contacted and asked 
to submit copies of all medical records 
documenting their treatment which are not 
already in the claims folder.  All records 
obtained should be associated with the claims 
folder. 

2.  The RO should request additional 
information from the veteran's private 
physician regarding the clinical basis for 
her opinion that the veteran's disability was 
greater following surgery in August 1976.  
Specifically, Dr. Aleck should be asked to 
submit any medical evidence showing an 
increased disability after 1976 and any 
medical evidence showing that such an 
increase was due to the August 1976 
operation, as opposed to merely being the 
natural progression of the disease.  It would 
be helpful if Dr. Aleck could expand upon her 
comments, in the operative reports of 1993 
and 1994, to the effect that the veteran had 
been "unresponsive to surgical and 
conservative treatment over the past 15 
years."  In its request, the RO should 
explain that the standard of care applied in 
1976, to include choices as to modalities of 
treatment at that time, are not in issue in 
this case, but that the issue is whether 
additional disability resulted from the 1976 
VA surgery.  Finally, the physician should be 
asked to advise as to the present disability 
of the feet and to offer an opinion as to the 
extent, if any, to which that condition is a 
result of the veteran's diabetic disorder.

3.  Thereafter, the RO should take any other 
actions deemed necessary to develop the 
veteran's claim.  If warranted, an 
independent medical opinion should be 
obtained regarding the nature, extent, and 
genesis of any foot disability existing 
before or after the veteran's August 1976 
surgery. 

4.  After the development requested above has 
been completed, the RO should again review 
the veteran's claim with consideration of any 
evidence submitted since the July 1997 
Supplemental Statement of the Case.   If the 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
furnished another SSOC which contains a 
summary of the relevant evidence and citation 
and discussion of the applicable law and 
regulations.  The veteran and his 
representative should be given the 
opportunity to respond to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


